DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the drawings
Applicant's arguments filed June 2nd 2022 have been fully considered but they are not persuasive. Respectfully, the drawings do not show the claimed features (See objection below).
In regard to the 112 issues
Applicant's arguments filed June 2nd 2022 have been fully considered but they are not persuasive. Respectfully, the claims contain "e.g." which is still indefinite (See rejection below).
In regards to the 102 rejections
Applicant's arguments filed June 2nd 2022 have been fully considered but they are not persuasive. The examiner respectfully maintains that the "Rosette" of Staigl is not a back plate and is certainly not required as the claim now recites. The applicant also states that the "real" backplate is Staigl's bushing 26. The examiner believes this to be incorrect because the specification does not define a backplate or fastening means in a way that would encompass Staigl's bushing. Indeed the applicant does not consider their friction reducing group to be a backplate or fastening means. Also, the amendment to independent claim 34 is still rejected by the same prior art (See rejection below)
In regards to the 103 rejections
Applicant’s arguments with respect to claim(s) 23 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner believes Nagy to still be applicable prior art however has chosen a new art believed to be stronger (See rejection below). The applicant claims that hindsight reasoning was used however the motivations used were all cited in the prior art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally claim 36 is rejected with this new art as well (See below).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "at least one washer suitable for engaging the friction reducing group on one face and one side of the door or window on the other face around the hole obtained in the door or window" of claim 32 and "the friction reducing group being configured to transfer the axial clamping pressure at least partially in a radial direction" of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 36-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 34 and 36, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of examination, the preceding example following the phrase “e.g.” does not limit the scope of the invention.
In regards to claims 37-38, they are rejected due to their dependent nature on the independent claims: 34 and 36.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 21-22, 26-29, and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staigl et al. EP 3205794 A1 (hereinafter Staigl).
In regards to claim 21, Staigl teaches a handle assembly for a door or window (fig 1) having a defined thickness, the handle assembly comprising a handle (14’) suitable for installation on one side of the door or window (fig 1) and a second element (14’’), suitable to be mounted on an opposite side of the door or window (fig 1); a pin element (16) having a main extension along a pin rotation axis (X) and suitable to penetrate the door or window in a hole obtained in the door or window (fig 2), said pin element comprising a left end and a right end (fig 3), each end being insertable in the handle or in the second element a variable depth (fig 2), said pin element being rotatable around the pin rotation axis (X) upon force exerted on the handle (fig 1, fig 2); a friction reducing group (26, 40, 44) configured to reduce friction generated by a rotating movement of the handle, said friction reducing group being suitable to be coaxially arranged on the pin element and to be positioned at least between the handle and the door or window in an axial direction of the pin rotation axis (fig 2); clamping devices (grub screw in para 23)  configured to constrain the handle and/or the second element on the pin element at adjustable distances along the axial direction (para 28) according to the thickness of the door or window (para 28), so that when the handle assembly is installed on the door or window, an axial clamping pressure of the handle and of the second element is maintained on a respective side of the door or window (para 28); said handle assembly is self-supporting, not requiring presence of a backplate or any other means for fastening the handle assembly to the door to support the handle (fig 1 and para 22, note Staigl’s structure is void of any of the described fastening means in the instant application’s specification).  
In regards to claim 22, Staigl teaches the handle assembly of claim 21, wherein the friction reducing group is configured to transfer the axial clamping pressure at least partially in a radial direction perpendicular to the axial direction (during assembly, para 29).
In regards to claim 26, Staigl the handle assembly of claim 21, wherein the clamping devices comprise an interfering element suitable to mechanically interfere with the pin element (grub screw in para 23), said interfering element being actuatable by an operator so as to adjust axial pressure of the handle and/or of the second element on the respective side of the door or window when the handle assembly is installed on the door or window (para 28).
In regards to claim 27, Staigl teaches the handle assembly of claim 26, wherein the clamping devices comprise at least one first protuberance or recess made on the pin element wherein said interfering element engages (para 28).
In regards to claim 28,  Staigl teaches the handle assembly of claim 27, wherein the interfering element is a threaded pin (grub screw in para 23), movable along a perpendicular direction (Y) in the axial direction, and wherein the recess comprises at least one inclined surface on which engages an end of the threaded pin so that movement of the pin along said perpendicular direction corresponds to a sliding of the pin on the at least one inclined surface and to a change in the axial clamping pressure (para 28).
In regards to claim 29, Staigl teaches the assembly of claim 27, wherein the clamping devices comprise at least one second protuberance or recess made on the pin element on an opposite side of the at least one first protuberance or recess, towards the end of the pin element farthest from the at least one first protuberance or recess, and a second interfering element with said at least one second protuberance or recess (para 23, fig 3).
In regards to claim 32, Staigl teaches the handle assembly of claim 21, further comprising at least one washer (40) suitable for engaging the friction reducing group on one face (inner face, para 22), and one side of the door or window on the other face around the hole obtained in the door or window (right face 40’ fig 2).
In regards to claim 33, Staigl teaches a door (12) or window assembly comprising a door (12) or window and the handle assembly of claim 21 (see rejection for claim 21) installed on the door or window, wherein the handle assembly installed on the door or window is without a backplate (fig 1).
In regards to claim 34, as best understood in light of previous 112 rejection, Staigl teaches a method for installing a handle assembly on a door (12) or window having a defined thickness, said handle assembly comprising: a handle (14’) suitable for installation on one side of the door (fig 1) or window and a second element (14’), suitable to be mounted on an opposite side of the door or window (fig 1); pin element (16) having a main extension along a pin rotation axis and suitable to penetrate the door (fig 2) or window in a hole (fig 2) obtained in the door or window, said pin element comprising a left end and a right end (fig 3), each end being insertable in the handle or in the second element at a variable depth (fig 2), said pin element being rotatable around the pin rotation axis upon force exerted on the handle (fig 2); a friction reducing group (44 and 26) configured to reduce friction generated by a rotating movement of the handle, said friction reducing group being suitable to be coaxially arranged on the pin element and to be positioned at least between the handle and the door or window in an axial direction of the pin rotation axis (fig 2); clamping devices (grub screw in para 23) configured to constrain the handle and/or the second element on the pin element at adjustable distances along the axial direction (X) according to the thickness of the door or window (para 28), so that when the handle assembly is installed on the door or window, an axial clamping pressure of the handle and of the second element is maintained on a respective side of the door or window (para 28), the method comprising the steps of: a) providing the handle wherein the pin element is fastened to and is thereby protruding from the handle (para 2), b) inserting the protruding pin element in a through-hole in the door or window on one side thereof (para 3); c) inserting the pin element protruding from the hole on an opposite side of the door or window in a second element, e.g. a second handle, performing an axial movement of approach between the handle and the second element until the door or window is encountered (para 3); d) actuating the clamping devices to reach a configuration of the handle assembly suitable to maintain an axial pressure of the handle and of the second element on the respective side of the door or window, wherein actuating the clamping devices involves actuating a first interfering element (21 on the side of 18) with the pin element as to generate an additional approach between the handle and the second element resulting in an intensity increase of the axial pressure of the second element and of the handle on the sides of the door or window (para 23, para 28); wherein step c) provides for engaging a second interfering (21 on the side of 20, see fig 3) element with a notched region (21) during the axial movement of approach until a stable configuration of the interfering element on the notched region is reached (See fig 3, fig 2, and para 28)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staigl in view of Romero et al. ES 1148208 U (hereinafter Romero).
In regards to claim 23, Staigl teaches the handle assembly of claim 21, wherein the handle and/or the second element comprise an axial body extending along a direction perpendicular to a side of the door or window when the handle assembly is installed on the door or window (fig 2), a clamping chamber obtained in said axial body (fig 2).
However, Staigl does not teach where said clamping chamber is suitable to accommodate at least partially or entirely the friction reducing group and the clamping devices. Staigl instead teaches the friction reducing group being on the outside of the door handle.
Romero teaches a handle completely flush with the door frame (140) with a chamber capable of accommodating many parts (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Staigl’s handle flush with the door frame (and therefore accommodating Staigl’s 40,44, and 26), like in Romero, in order for a sleek minimalist appearance (Romero para 17). 
Staigl in view of Romero teaches where said clamping chamber is suitable to accommodate at least partially or entirely the friction reducing group and the clamping devices (See Staigl: fig 1 and Romero: fig 3).
In regards to claim 30, Staigl teaches the handle assembly of claim 29, wherein the handle and/or the second element comprise an axial body (15) extending along a direction perpendicular to a side of the door or window when the handle assembly is installed on the door or window (fig 6), a clamping chamber being obtained in said axial body (fig 2) wherein the second interfering element is a pin (grub screw of para 23) or a retaining plate contained inside the clamping chamber and integrally connected to the handle or to the second element or to the friction reducing group (para 28). 
However, Staigl does not teach that the axial body is suitable to accommodate at least partially or entirely the friction reducing group.
Romero teaches a handle completely flush with the door frame (140) with a chamber capable of accommodating many parts (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Staigl’s handle flush with the door frame (and therefore accommodating Staigl’s 40,44, and 26), like in Romero, in order for a sleek minimalist appearance (Romero para 17). 
Staigl in view of Romero teaches the axial body is suitable to accommodate at least partially or entirely the friction reducing group (See Staigl: fig 1 and Romero: fig 3).
In regards to claim 31, Staigl in view of Romero teaches handle assembly of claim 23, wherein the handle assembly comprises an elastic element (Romero: 155) suitable to generate an elastic thrust force in the axial direction (X), said elastic element being contained in the clamping chamber (Romero: fig 3 and para 52).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staigl in view of Davis US 0629123 A (hereinafter Davis).
In regards to claim 24, Staigl teaches handle assembly of claim 21, wherein the friction reducing group is an annular slide bearing (para 29).
Staigl doesn’t however teach wherein that annual the friction reducing group is a ball bearing. An annular slide bearing can however be a ball bearing.
Davis teaches a ball bearing door a door knob (See fig 4).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have made Staigl’s bushing a ball bearing in order to provide a strong friction reducing group.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staigl in view of Davis as applied to claim 24 above, and further in view of Romero.
In regards to claim 25, Staigl in view of Davis handle assembly of claim 24.
However, Staigl in view of Davis does not teach wherein a ball bearing ball chamber is at least partially or entirely accommodated in the axial body. 
Romero teaches a handle completely flush with the door frame (140) with a chamber capable of accommodating many parts (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Staigl’s in view of Davis’ handle flush with the door frame (and therefore accommodating Staigl’s 40,44, and 26), like in Romero, in order for a sleek minimalist appearance (Romero para 17).
Staigl in view of Davis and Romero teaches wherein a ball bearing ball chamber is at least partially or entirely accommodated in the axial body (See Staigl: fig 1 and Romero: fig 3).
Claims 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staigl in view of himself.
In regards to claim 36, As best understood in light of previous 112b rejections, Staigl teaches a method for installing a handle assembly on a door (12) or window having a defined thickness, said handle assembly comprising: a handle (14’) suitable for installation on one side of the door or window and a second element (14”), suitable to be mounted on an opposite side of the door or window; a pin (16) element having a main extension along a pin rotation axis (X) and suitable to penetrate the door or window in a hole obtained in the door or window (fig 2), said pin element comprising a left end and a right end (fig 3), each end being insertable in the handle or in the second element at a variable depth (fig 2), said pin element being rotatable around the pin rotation axis upon force exerted on the handle (fig 1); a friction reducing group (44,26) configured to reduce friction generated by a rotating movement of the handle, said friction reducing group being suitable to be coaxially arranged on the pin element and to be positioned at least between the handle and the door or window in an axial direction of the pin rotation axis (fig 2); clamping devices (grub screw in para 23) configured to constrain the handle and/or the second element on the pin element at adjustable distances along the axial direction according to the thickness of the door or window (para 28), so that when the handle assembly is installed on the door or window, an axial clamping pressure of the handle and of the second element is maintained on the respective side of the door or window (para 28), the method comprising the steps of. a) inserting the pin element in a through-hole of the door or window and securing the pin element to a handle on one side of the door or window (para 3); b) inserting the pin element protruding from the hole on the opposite side of the door or window into a second element (para 2), e.g. a second handle, by an axial movement of approach between the handle and the second element until the door or window is encountered; c) actuating the clamping devices to reach a configuration of the handle assembly that maintains an axial pressure of the handle and of the second element on the respective side of the door or window (para 28), 
However, Staigl does not teach wherein said axial pressure generating an axial force of at least 1000 N between the second element and the handle with the sides of the door or window.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an axial pressure of at least 1000 N between the second element and the handle by increasing the pin and fixing member strength, in order to further reduce play in the mounted handle system (Staigl para 28), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
In regards to claim 37, Staigl teaches the method of claim 36, wherein actuating the clamping devices involves actuating a first interfering element with the pin element so as to generate an additional approach between the handle and the second element resulting in an intensity increase of the axial pressure of the second element and of the handle on the sides of the door or window (para 28).
In regards to claim 38, Staigl teaches the method of claim 34.
However, Staigl does not teach wherein intensity increase of the axial pressure generating an axial force of at least 1000 N between the second element and the handle with the sides of the door or window.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an axial pressure of at least 1000 N between the second element and the handle by increasing the pin and fixing member strength, in order to further reduce play in the mounted handle system (Staigl para 28), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675